Citation Nr: 1146248	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  10-14 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a left ankle disorder, to include as secondary to service-connected status post right knee medial menisectomy.

2. Entitlement to service connection for a right foot disorder, to include as secondary to service-connected status post right knee medial menisectomy.

3. Entitlement to service connection for a back disorder, to include as secondary to service-connected status post right knee medial menisectomy.

4. Entitlement to service connection for neurogenic bladder, to include as secondary to a back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In January 2011, the Veteran testified at a hearing before the undersigned, via video-conference.  A transcript of the hearing is associated with the claims file.

After the hearing, the Veteran submitted additional evidence consisting of multiple private treatment records.  See 38 C.F.R. § 20.1304 (2011).  The Board notes that the Veteran waived agency of original jurisdiction (AOJ) consideration of such evidence.  Id.  Therefore, the Board may properly consider this evidence in rendering its decision.

The Board notes that an October 2008 letter from Dr. NR states that the Veteran is permanently totally disabled.  Additionally, the claims file indicates that the Veteran has been on Social Security Disability since 1994.  A claim of entitlement to a total disability rating due to individual unemployability has not been adjudicated by the RO; therefore, it is referred to the RO for appropriate action.

The record shows that the Veteran also filed a timely notice of disagreement with the denial of a rating in excess of 10 percent for his service-connected right knee disability.  However, in his March 2010 substantive appeal (VA Form 9), he stated that he was not continuing that appeal.  Therefore, the Board does not have jurisdiction over that issue.

The issue of entitlement to service connection for a neurogenic bladder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Resolving all reasonable doubt in the Veteran's favor, left ankle osteochondral lesion of the talar dome is etiologically due to the Veteran's service-connected right knee disability.

2. Resolving all reasonable doubt in the Veteran's favor, right great toe osteoarthritis is etiologically due to the Veteran's service-connected right knee disability.

3. Resolving all reasonable doubt in the Veteran's favor, degenerative disc disease of the lumbosacral spine is proximately due to the Veteran's service-connected right knee disability.


CONCLUSIONS OF LAW

1.  Left ankle osteochondral lesion of the talar dome is proximately due to service-connected status post right knee medial menisectomy.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 (2011).

2.  Right great toe osteoarthritis is proximately due to service-connected status post right knee medial menisectomy.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 (2011). 

3.  Degenerative disc disease of the lumbosacral spine is proximately due to or the result of service-connected status post right knee medial menisectomy.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to grant service connection for left ankle, right great toe, and back disabilities is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and the implementing regulations as to those claims. 

The Veteran contends that he has disabilities of the left ankle, right foot, and back as a result of his service-connected right knee disability.  Therefore, he contends that he is entitled to service connection to each of these disabilities on a secondary basis  

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 Vet. App. 439 (1995).  

Initially, the Board observes that service connection has been in effect for status post right knee medial menisectomy since the Veteran's discharge from service in June 1986.  Additionally, the current medical evidence reveals diagnoses of osteoarthritis of the right great toe, osteochondral fracture/ lesion of the talar dome of the left ankle, and degenerative disc disease of the lumbosacral spine.   Accordingly, the Veteran meets the criteria of a current diagnosis with respect to the orthopedic disabilities on appeal.

The claims, therefore, turn on whether the competent and probative evidence presents a relationship between the current disabilities and the service-connected right knee disability.  In this regard, the Board observes that there are contradictory opinions of record.  The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of material contained in a record; every item of evidence does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The Veteran was afforded VA examinations with respect to his claimed left ankle. right foot, and back disabilities in January 2009.  Upon a review of the claims file and examination of the Veteran, the orthopedist concluded that the right great toe and left ankle disabilities are separate from and not related to the service-connected right knee and that the back disorder is a naturally occurring disorder.  However, the Board notes that the examiner proffered no rationale for his opinion.  In this regard, the Board observes that the Court has found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  An opinion that contains only data and conclusions is afforded no weight.  Id.  Therefore, the Board assigns no probative value to the January 2009 VA opinions.

In contrast, the Veteran has submitted two letters from his treating orthopedist, Dr. NR.  In a September 2008 letter, Dr. NR indicated that the right knee history including giving out of the right knee and the process of twisting of the left ankle had resulted in the current left ankle osteochondral lesion of the talar dome.   

In an October 2008 letter, Dr. NR again related the left ankle disability to the Veteran's service-connected right knee disability.  Additionally, he stated that the Veteran's limping due to his service-connected right knee disability had aggravated his low back disorder.  He also reported that the arthritis of the right great toe was aggravated by the service-connected right knee disability.  

The Board observes that Dr. NR provided minimal rationale for his opinions.  However, the Board also notes that treatment evidence reflects that the Veteran has been under the care of Dr. NR for several years.  In light of this fact, the Board determines that the negative impact on the probative value of the opinions of Dr. NR is balanced by Dr. NR's personal experience with treating the Veteran's orthopedic disabilities.   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Based on the above analysis, therefore, the Board determines that it is at least as likely as not that the claimed left ankle osteochondral lesion of the talar dome, right great toe osteoarthritis, and degenerative disc disease of the lumbosacral spine are etiologically due to the service-connected right knee disability.  Service connection for these disabilities is, therefore, granted.


ORDER

Service connection for left ankle osteochondral lesion of the talar dome is granted.

Service connection for right great toe osteoarthritis is granted.

Service connection for degenerative disc disease of the lumbosacral spine is granted.


REMAND

The Veteran has also filed a claim of entitlement to service connection for neurogenic bladder.  A February 2000 treatment note reports a diagnosis of neurogenic bladder as part of the subjective medical history.  However, the diagnosis is not otherwise related in treatment records.  Multiple treatment notes of Dr. NR report dribbling urine, but they provide no diagnosis associated with this symptoms.  Moreover, there is no competent opinion of record with respect to the cause of the Veteran's bladder symptoms.  Accordingly, the Board determines that a remand is necessary so the Veteran may be scheduled for a VA examination to assess the existence and etiology of the claimed neurogenic bladder.  

Additionally, the record reports that the Veteran has been receiving disability from the Social Security Administration (SSA) since 1994.  Records related to the application and award of these benefits are not in the claims file.  When VA has notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 163, 169 (1998).  Therefore, while the appeal is in remand status, these records should be requested from the SSA.

Accordingly, the case is REMANDED for the following action:

1. Request all records related to the Veteran's application and award of SSA disability in 1994.  All requests and responses, positive and negative, should be associated with the claims file. 

2. Schedule the Veteran for a VA examination in order to ascertain the existence and etiology of his claimed neurogenic bladder.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or greater) that any bladder disorder exhibited by the Veteran currently, i.e., at the time he filed his claim in October 2008 to the present, is related to his now service-connected degenerative disc disease of the lumbosacral spine?  
		
A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion.

3. After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated, to include all evidence received since the March 2010 statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


